                        Case 1:19-cr-00783-SHS Document 36 Filed 01/19/21 Page 1 of 1
                                      Simpson Thacher & Bartlett                               LLP
                                                        4 25   LEX INGTON A VENUE
                                                       NEW YORK, NY     10 0 17 - 3 9 54


                                                    TELEPHONE:     + 1- 21 2- 4 55- 20 00
                                                      FACSIMILE:   + 1- 21 2- 4 55- 2 502



Dir ect Di al Num ber                                                                                                       E- mail A ddr es s

+1 - 21 2- 455- 30 70                                                                                      br oo ke .cuci nel la@ st bl aw. com




                BY ECF                                                      January 18, 2021


                                           Re:     United States v. Pierre, 19 Cr. 783 (SHS)


                Honorable Sidney H. Stein                                                          MEMO ENDORSED
                United States District Judge
                Daniel Patrick Moynihan U.S. Courthouse
                500 Pearl Street
                New York, NY 10007-1312

                Dear Judge Stein:

                                 Together with my colleagues, I represent Ruless Pierre in this matter, which
                is currently scheduled for trial beginning on March 1, 2021. I write on behalf of Mr. Pierre
                and the government to jointly respectfully request a one-week adjournment of the deadline
                for proposed jury charges, proposed voir dire, and motions in limine from January 19, 2021
                to January 26, 2021. The government began producing 3500 on January 15, 2021 as
                directed, and we believe the requested adjournment will provide the parties additional time
                to engage in plea negotiations as well as to potentially narrow the scope of the parties’ pre-
                trial filings and the relevant issues for trial.

                                 We thank the Court for its consideration of this request.

                                                                             Respectfully submitted,

                                                                             /s/ Brooke E. Cucinella

                                                                             Brooke E. Cucinella



                cc:     Robert Boone, Esq./Jordan Estes, Esq. (by ECF)
                               Application granted.

                               Dated: New York, New York
                                      January 19, 2021



   BEIJING         HONG KONG     HOUSTON     LONDON       LOS ANGELES           PALO ALTO   SÃO PAULO   TOKYO      WASHINGTON, D.C.
